Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 6-10, 12 and 27-28 is pending.
	Applicants response filed 5/27/2021 has been received and entered in the application.

Action Summary
Claims 1, 6-10, 12 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tazaorac (Highlights of Prescribing Information, LABEL (fda.gov), 12/2013) and Angel et al (WO2012/087443 published 06/28/2012) both are of record is maintained with modification due to applicants amendment of claims. 
Claims 1, 6-10, 12 and 27-28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,426,787 is maintained with modification due to applicant’s amendment of claims.
Claims 1, 6-10, 12 and 27-28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,251,895 is maintained with modification due to applicant’s amendment of claims.

Claims 1, 6-10, 12 and 27-28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-40 of copending .


Response to Arguments
	Applicants argue that Dr. Dow explains that he would not expect to achieve effective delivery of tazarotene from a composition formulated for delivery of halobetasol propionate.  This argument has been fully considered but has not been found persuasive the formulation for delivery as applicants assert is the very same formulation as instant claimed.  Therefore, it would have been obvious to substitute tazarotene in same formulation.  Additionally, Tazarotene is a member of the acetylenic class of retinoids.  Tazorac teaches that the cream contains the following inactive ingredients:  benzyl alcohol 1%; carbomer 1342 (type A); carbomer homopolymer type B; edetate disodium; medium chain triglycerides; mineral oil; purified water; sodium hydroxide; sodium thiosulfate; and sorbitan monooleate.  it would have been obvious to substitute tazarotene instead of halobetasol propionate because both agents are known in the art to treat skin disorder and the composition for delivery (as applicants assert) is the same, thus taken the cited art, it would have been obvious to administer tazarotene with diethyl sebacate, sorbitol solution, methyl and propyl paraben because it is known that topically administered in a diethyl sebacate, sorbitol solution, methyl and propyl paraben are useful for enhancing the solubility, chemical stability and penetration properties as disclosed by Angel with a reasonable expectation of success absence evidence to the contrary

	Applicants assert unexpected results (e.g. surprising properties) in which Dr. Dow that a skilled artisan would not expect the surprising advantages of the claimed lotion composition.  This argument has been fully considered but has not been found persuasive.  Tazaorac specifically discloses 0.5%.  Additionally, in looking at table 6 in which applicants assert unexpected results; applicants compare 0.1% to composition A, which is 0.45%.  The difference appears to approximately 1.3% favoring the 0.45% which is additive effect rather than synergism or unexpected results.  Furthermore, Tazaorac specifically discloses tazarotene in a concentration of 0.05%, which is half (50%) the dose of the comparison of 1%.  Therefore, it would have been obvious to optimize said composition to 0.045% from a dose of 0.05% as disclosed by Tazaorac with a reasonable expectation of success absence evidence to the contrary.
	Applicants argue that there is has not been a prima case of obviousness established by the Office. This argument has been fully considered but has not been found persuasive.  Tazaorac teaches (tazarotene) Cream, 0.05% and 0.1% is for topical use and contains the active ingredient, tazarotene. Each gram of TAZORAC® Cream, 0.05% and 0.1% contains 0.5 and 1 mg of tazarotene, respectively in a white cream base to treat psoriasis and acne.  Tazarotene is a member of the acetylenic class of retinoids.  Tazorac teaches that the cream contains the following inactive ingredients:  benzyl alcohol 1%; carbomer 1342 (type A); carbomer homopolymer type B; edetate disodium; medium chain triglycerides; mineral oil; purified water; sodium hydroxide; sodium thiosulfate; and sorbitan monooleate (in which this formulation is a oil-in-water formulation, it is noted that the difference between a lotion and cream is the amount of 

	Applicants again argue that Angel is drawn to a corticosteroid composition whereas the instant claims are drawn to tazarotene composition. This argument has been fully considered but has not been found persuasive.  Tazaorac teaches 
	

Previous Rejection with modifications due to applicant’s amendment of claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6-10, 12 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tazaorac (Highlights of Prescribing Information, LABEL (fda.gov), 12/2013) and Angel et al (WO2012/087443 published 06/28/2012) both are of record. 

Tazaorac teaches (tazarotene) Cream, 0.05% and 0.1% is for topical use and contains the active ingredient, tazarotene. Each gram of TAZORAC® Cream, 0.05% and 0.1% contains 0.5 and 1 mg of tazarotene, respectively in a white cream base to treat psoriasis and acne.  Tazarotene is a member of the acetylenic class of retinoids.  Tazorac teaches that the cream contains the following inactive ingredients:  benzyl alcohol 1%; carbomer 1342 (type A); carbomer homopolymer type B; edetate disodium; medium chain triglycerides; mineral oil; purified water; sodium hydroxide; sodium thiosulfate; and sorbitan monooleate (in which this formulation is a oil-in-water formulation, it is noted that the difference between a lotion and cream is the amount of water within each, both are oil-in-water compositions).  (11, under Description).
Tazaorac does not disclose diethyl sebacate, sorbitol solution, methyl and propyl paraben nor the concentrations of the inactive agents.  Tazaorac does not disclose the pH.
Angel teach the efficacy of the dicarboxylic acid ester (DCAE) diethyl sebacate and light mineral oil based formulation for enhancing the solubility, chemical stability and penetration properties, Oil-in-water cream and lotion emulsions are encompassed within the teachings of Angel (page 19).  Angel teaches that the agent in a formulation containing a liquid oil component that includes a dicarboxylic acid ester and/or a monocarboxylic acid ester (page 6). Angel teaches the components of the aqueous The oil phase may be added to the water phase, or the water phase may be added to the oil phase. The phases may be combined and mixed, such as at elevated temperatures of 50-90°C or at room temperature, that is between 20-30°C, or at a temperature between room temperature and the elevated temperatures (page 12).  Angel teaches that with high speed rotor-stator mixing, the oil phase containing the drug is added to the aqueous phase. Mixing is continued until a homogeneous emulsion is obtained.  Anger teaches that the thickening agent is miscible or soluble in an aqueous fluid. Examples of suitable thickening agents include acacia, alginic acid, bentonite, carbomers, also known as carboxy vinyl polymers, such as sold under the tradename Carbopol® (page 10 bridging page 11).  Angel further teaches that in a manufacturing vessel, purified water and disodium edetate dihydrate are combined a d the mixture is agitated until a clear solution is achieved. Sorbitol, methylparaben, and propylparaben are then added to the mixture. The mixture is continuously mixed and is heated to approximately 75°C. The mixture is agitated until a solution is obtained. The mixture is then removed from the heat source and allowed to cool to below 40°C with continued mixing.   With continuous propeller agitation Carbopol 981 at a concentration of 0.6% and Pemulen™ (polymeric emulsifier) at a concentration of 0.4% are added to the mixture and fully dispersed. (page 20).  Angel teaches that the concentration of the esters in the liquid oil component is at least 30% of the concentration of the liquid oil component (claim 10).  Angel teaches that the dicarboxylic acid ester is diethyl sebacate in a concentration of 2.10 % sorbitol solution, 70% at a concentration of 10.7%, methyl paraben at a concentration of 0.17% and propyl paraben at a concentration of 0.03%, mineral oil at a concentration of 9.70%, sorbitan monooleat at a concentration of 0.10%, edetate disodium, dihydrate at a concentration of 0.05%, Carbopol at a concentration of 0.60% (table 4).  Angel teaches a pH of 4.0 – 6.0 (table 4).  Angel exemplify a 0.01 %wt. a formulation comprising the dermatological carrier of light mineral oil and diethyl sebecate and purified water, q.s ad (page 20). Regarding the limitation of claims 1, 8, 31-32, Angel teaches the claimed amounts of diethyl sebecate (2.97% wt.), the claimed amount of light mineral oil (8.03% wt.), the claimed amount of carbomer copolymer type B (Pemulen TR-1 0.40% wt.; see Table 3, page 20 of instant specification defines Pemulen TR-1 as a carbomer copolymer type B) and claimed amount of carbomer homopolymer type A found within the instant claims (carbopol 981, 0.6% wt., see Table 3, page 20 of instant specification defines carbomer 981 as a carbomer homopolymer type A). 

	It would have been obvious to employ diethyl sebacate, sorbitol solution, methyl, propyl paraben, water, carbopol® and Pemulen ™ to the oil-in-water with an oil phase and aqueous phase in a cream of tazarotene of Tazaorac in view of Angel.  One would have been motivated to employ diethyl sebacate, sorbitol solution, methyl and propyl paraben and purified water q.s. ad because it is known that topically administered in a diethyl sebacate, sorbitol solution, methyl, propyl paraben, water and Pemulen ™ are useful in topical administration for enhancing the solubility, chemical stability and 
	One of ordinary skill in the art of preparing a topical lotion and cream emulsions for treating a skin disorder consisting of tazarotene would have found it prima facie obvious to administer the concentration of tazarotene in the emulsion of Tazaorac in order to arrive at the instantly claimed emulsion. Tazaorac teaches the concentration of tazaotene of 0.05% and 0.1% contains 0.5 and 1 mg respectively. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 	With regards to the of concentrations of sorbitol solution, 70% at a concentration of 10.7%, methyl paraben at a concentration of 0.17% and propyl paraben at a concentration of 0.03%, mineral oil at a concentration of 9.70%, is diethyl sebacate in a concentration of 2.10 % ( the combination of mineral oil and diethyl sebacate is 11.8%), sorbitan monooleat at a concentration of 0.10%, edetate disodium, dihydrate at a concentration of 0.05%, Carbopol at a concentration of 0.60%, Carbopol® at a concentration of 0.6% and Pemulen™ (polymeric emulsifier) at a concentration of 0.4%  as disclosed by Angel.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 6-10, 12 and 27-28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,426,787. Although the claims at issue are not identical, they are not patentably distinct from each other because both application recite the administration of tazarotene to treat acne.  The difference between the instant application and the ‘787 patent is that the ‘787 also recites halobetasol, however the instant claims do not preclude a combination therapy to treat acne.  Thus, the instant application and the ‘787 patent possess significant overlapping scopes of invention.
Claims 1, 6-10, 12 and 27-28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,251,895. Although the claims at issue are not identical, they are not patentably distinct from each other because both application recite the administration of tazarotene to treat acne.  The difference between the instant application and the ‘895 patent is that the ‘895 also recites halobetasol, however the instant claims do not preclude a combination therapy to treat acne.  Thus, the instant application and the ‘895 patent possess significant overlapping scopes of invention.

Claims with modification due to applicants amendment of claims. is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-40 of copending Application No. 16/179,561. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


New Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 1 use the term “emulsion lotion comprising an oil phase and an aqueous phase”, “wherein the oil phase comprises a dicarboxylic acid ester and a mineral oil”, “wherein the aqueous phase comprises water and a carbomer homopolymer”, “wherein the composition further comprises a polymeric emulsifier”, this terminology which has been held to be 
	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Claims 1, 6-10, 12 and 27-28 is rejected.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.